Citation Nr: 1233705	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-16 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of multiple shrapnel wounds to the back.    

2.  Entitlement to an initial compensable rating for residuals of shrapnel wounds to the left upper extremity.  

3.  Entitlement to an initial compensable rating for residuals of shrapnel wounds to the right upper extremity.  

4.  Entitlement to an initial compensable rating for residuals of shrapnel wounds to the left lower extremity.  

5.  Entitlement to an increased (compensable) rating for residuals of shrapnel wounds to the head.    

6.  Entitlement to an effective date prior to January 2, 2008, to include whether there was clear and unmistakable error in the June 1971 administrative letter and February 2001 RO rating decision, for grant of service connection for shrapnel wounds to the left upper extremity.  


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.                  

In May 2011, the Board remanded this case for additional development.  With the exception of the claim for an initial compensable rating for residuals of multiple shrapnel wounds to the back, the purposes of this remand have been met and the case is ready for appellate consideration.  

The issue of entitlement to an initial compensable rating for residuals of multiple shrapnel wounds to the back is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Veteran is currently in receipt of a total disability evaluation based on individual unemployability (TDIU).  That is, he has been found unemployable due to the totality of his service-connected disabilities and is in receipt of a 100 percent disability evaluation.  See 38 C.F.R. §§ 3.340, 3.321, 4.16(a).  


FINDINGS OF FACT

1.  The Veteran's scars of the left upper extremity, as residuals of shrapnel wounds to the left upper extremity, are stable, do not cause limited function, and there is no pain or tenderness of the scars on examination; there is no underlying muscle injury.   

2.  The Veteran's scars of the right upper extremity, as residuals of shrapnel wounds to the right upper extremity, are stable, do not cause limited function, and there is no pain or tenderness of the scars on examination; there is no underlying muscle injury.   

3.  The Veteran's scar of the left lower extremity, as residual of shrapnel wounds to the left lower extremity, is stable, does not cause limited function, and there is no pain or tenderness of the scar on examination; there is no underlying muscle injury.   

4.  The competent evidence of record does not show that the Veteran has lost any part of the inner or outer tables of his skull; the Veteran has a scar on his left temple which measures 1.5 cm by .25 cm; it is not visible and there is no elevation or depression of the surface contour upon palpation of the scar area.    

5.  In December 1970, the Veteran filed a claim for entitlement to service connection for shell fragment wounds to the left elbow.  

6.  In a June 1971 administrative letter, the RO denied the Veteran's claim for service connection for shell fragment wounds to the left elbow on the basis that he failed to report to a VA examination; the Veteran was informed that no further action would be taken on his claim unless he reported a willingness to appear for an examination; the evidence of record is negative for a response from the Veteran.

7.  Because the Veteran did not respond to the June 1971 administrative letter, his claim for service connection for shell fragment wounds to the left elbow was abandoned; the June 1971 administrative letter was not a final decision.   

8.  By an unappealed February 2001 rating action, the RO denied the Veteran's claim for service connection for a shrapnel wound to the left elbow.  

9.  The February 2001 rating decision was supportable by the evidence then of record and was consistent with the applicable law and regulations extant at that time; the February 2001 decision was not undebatably erroneous.  

10.  On January 2, 2008, the Veteran, through his attorney-representative, filed a claim for service connection for scars, including scars of the left upper extremity.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for residuals of shrapnel wounds to the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (in effect from August 30, 2002 to October 23, 2008).

2.  The criteria for an initial compensable rating for residuals of shrapnel wounds to the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (in effect from August 30, 2002 to October 23, 2008).

3.  The criteria for an initial compensable rating for residuals of shrapnel wounds to the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (in effect from August 30, 2002 to October 23, 2008).

4.  The criteria for an increased (compensable) rating for residuals of shrapnel wounds to the head have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5296 (2011); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (in effect from August 30, 2002 to October 23, 2008).

5.  The February 2001 rating action, in which the RO denied the Veteran's claim for service connection for a shrapnel wound to the left elbow, was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.105 (2011).     

6.  The criteria for an effective date prior to January 2, 2008, for the grant of service connection for shrapnel wounds to the left upper extremity, have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that the VCAA is not applicable to the CUE issue.  The United States Court of Appeals for Veterans' Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision).

With respect to the claims for higher ratings, the VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letters dated in March 2008 and May 2009 that were sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claims.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board finds that VA has met these duties with regard to the claims adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in March 2008 and May 2009 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claims, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the aforementioned letters also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.  

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in March 2008, prior to the appealed from rating decision, along with the subsequent notice provided in May 2009, after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in November 2009 and November 2011 supplemental statements of the case (SSOCs) and, as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

During the pendency of this appeal, the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which pertains to a greater degree of specificity with respect to notice of the criteria necessary for an increased rating.  However, this decision was recently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Also, since the claims on appeal (with the exception of the claim for an increased (compensable) rating for residuals of shrapnel wounds to the head) are downstream issues from that of service connection, Vazquez notice was never required.  See VAOPGCPREC 8- 2003 (Dec. 22, 2003).  The Board finds that the March 2008 and May 2009 letters substantially satisfy the current notification requirements for the claims on appeal.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issues adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.  

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claims by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received VA examinations in April 2008 and August 2011, which were thorough in nature and adequate for the purposes of deciding these claims.  The aforementioned VA examinations revealed findings that are adequate for rating the Veteran's service-connected scars of the upper extremities, left lower extremity, and head.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.  

As to the earlier effective date issue, it appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file.  Given that the issue is entitlement to an effective date prior to January 2, 2008, for the grant of service connection for shrapnel wounds to the left upper extremity, there is no duty to obtain any VA medical examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, supra. 


II. Claims for Higher Ratings

III. Factual Background

The Veteran's DD Form 214, Armed Forces of the United States Report of Transfer or Discharge, shows that he served in the United States Army from August 1967 to August 1970.  His Military Occupational Specialty (MOS) was as an equipment operator, and his awards and medals included the Purple Heart (which establishes that he engaged in combat), the Bronze Star Medal, the Vietnam Service Medal with 4 Bronze Service Stars, and the Republic of Vietnam Campaign Medal.  He had 1 year of foreign service and was attached to the US Army of the Pacific (USARPAC).

In June 1971, the Office of the Adjutant General stated that according to the Veteran's personnel records, the Veteran sustained a shrapnel wound to the head on August 18, 1968, due to hostile action.

In a February 2001 rating action, the RO granted service connection for residuals of shrapnel wounds to the head.  The RO reported that the Veteran's service records contained a copy of a Recommendation for Decoration for Valor or Merit, wherein it was noted that the Veteran "received a light head wound" when he was hit by shrapnel during an enemy mortar attack.  The RO noted that "light head wound" did not indicate the Veteran sustained skull loss.  Thus, the RO assigned a noncompensable rating under Diagnostic Code 5299-5296, effective from August 28, 1970, for the Veteran's service-connected residuals of shrapnel wound to the head.    

In January 2008, the Veteran, through his attorney-representative, filed a claim for service connection for scars on his back and limbs.    

In April 2008, the Veteran underwent a VA examination which was conducted by QTC Services.  At that time, he noted that while he was serving in Vietnam, he was wounded by shrapnel from a mortar round.  According to the Veteran, he had shell fragment wounds to his upper extremities, left lower extremity, and head.  The Veteran indicated that the wound to his left shoulder was "deep penetrating" and involved the bone and fascia.  The injury did not involve blood vessels or nerves.  The Veteran reported that the wound to his left elbow was "deep penetrating" and involved bone, skin, and muscle.  The injury did not involve blood vessels, fascia, or nerves.  The Veteran stated that none of the aforementioned injuries caused complications and that they did not affect the functioning of his body.  He indicated that he was retired.     

Upon physical examination, the examiner noted that the Veteran had a scar measuring 1.5 cm by .25 cm on the left temple with disfigurement.  There was no tenderness, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, inflammation, or edema.  

In regard to the Veteran's left upper extremity, there was a level scar located at the left shoulder which measured 1.0 cm by 1.0 cm.  In addition, there were two level scars located at the left elbow which measured 2.0 cm by 0.25 cm and 1.5 cm by 0.25 cm, respectively.  There were also two level scars located at the left wrist and each one measured 0.5 cm by 0.5 cm.  There was no disfigurement, tenderness, ulceration, adherence, instability, tissue loss, keloid formation, hypo/ hyperpigmentation, abnormal texture, inflammation, or edema.  No functional impairment or pain resulted from the scars.  

With respect to the Veteran's right upper extremity, there were three level scars located at the right shoulder with each one measuring 0.5 cm by 0.5 cm.  There were also two scars on the right forearm which measured 2.0 cm by 0.5 cm and 1.5 cm by 0.5 cm, respectively.  There was no disfigurement, tenderness, ulceration, adherence, instability, tissue loss, keloid formation, hypo/hyperpigmentation, abnormal texture, inflammation, or edema.  No functional impairment or pain resulted from the scars.  There was no muscle, nerve, or bone involvement with the scars.   

In regard to the Veteran's left lower extremity, there was a level scar located at the left hip which measured approximately 1.5 cm by 0.5 cm.  There was no disfigurement, tenderness, ulceration, adherence, instability, tissue loss, keloid formation, hypo/hyperpigmentation, abnormal texture, inflammation, or edema.  No functional impairment or pain resulted from the scar.  There was no muscle, nerve, or bone involvement with the scar.

At the time of the April 2008 VA (QTC) examination, the Veteran had x-rays taken.  Specifically, x-rays of the Veteran's right shoulder were reported to show mild acromioclavicular (AC) joint arthropathy.  X-rays of the left shoulder were reported to show mild AC joint arthropathy and peritendinitis calcaria.  X-rays of the right elbow were reported to reflect a small osteophyte projecting off the olecranon process of the ulna.  X-rays of the left knee were reported to show mild arthritic changes.  X-rays of the left elbow and left hip were within normal limits.  

Following the physical examination and a review of the Veteran's x-rays, the examiner diagnosed the Veteran with shrapnel fragment wounds to the bilateral shoulders, elbows, and wrists, shrapnel fragment wounds to the left hip, and shrapnel fragment wounds to the head.  There were no muscle groups involved in any of the scars.  The examiner noted that the scars had no effect on the Veteran's daily activities.      

In an August 2008 rating action, the RO granted service connection for residuals of shrapnel wounds to the left upper extremity, right upper extremity, and left lower extremity.  The RO assigned noncompensable ratings under Diagnostic Code 7804 for all of the aforementioned service-connected disabilities, effective from January 2, 2008.    

In August 2011, the Veteran underwent a VA examination.  The examiner stated that he had reviewed the Veteran's claims file.  The Veteran indicated that he did not have any problems with his upper or lower extremities due to the shrapnel wounds except that they were reminders of his service in Vietnam.  He also noted that he did not have any physical pain but that he only had psychological pain.  The physical examination showed that the Veteran was ambulatory and walked without any walking aids.  There were numerous scars on the Veteran's back, upper extremities, and left lower extremity.  There was no pain or tenderness on palpation.  Examination of the Veteran's skull showed that there was no defect or deformity of the skull bones.  The diagnosis was of shrapnel wounds to the head, upper extremities, and left lower extremity, with multiple small scars and no deformity of the bones and no limitation or loss of function.  There were no effects on the Veteran's usual daily activities.  

At the time of the August 2011 VA examination, x-rays were taken of the Veteran's left knee, shoulders, and elbows.  The x-rays of the Veteran's left knee were reported to be negative.  X-rays of the shoulders and elbows were interpreted as showing mild degenerative changes of both shoulders and minimal degenerative changes of the elbows.     

In the August 2011 VA examination report, in regard to the Veteran's skull, the examiner stated that there was no indentation of the bone and that the scar was not visible.  The examiner also indicated that there was no elevation or depression of the surface contour upon palpation of the area of the wound.  In regard to the Veteran's scars on his upper extremities and chest, there was no pain or tenderness on palpation.  The scars were smooth and there was no elevation or depression of the surface contour of the scars.  According to the examiner, the scars which were residuals of the Veteran's shrapnel injuries did not impact any muscle group.  The examiner further opined that the mild degenerative changes of the Veteran's shoulders and elbows were not likely to be attributable to his shrapnel injuries.  Rather, the examiner reported that the degenerative changes were most likely related to normal wear and tear process of the Veteran's age and other events and/or injuries that occurred after the Veteran's discharge from service.  


B. Analysis

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule) codified in 38 C.F.R. Part 4 (2011), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In regard to the Veteran's claims for higher initial ratings for residuals of shrapnel wounds to the left upper extremity, right upper extremity, and left lower extremity, as the Veteran has taken issue with the initial ratings assigned following the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board must evaluate the relevant evidence since January 2008.  

For claims for increased rating which do not rise out of an initial grant of service connection, such as the Veteran's claim for an increased (compensable) rating for his service-connected residuals of shrapnel wounds to the head, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected residual scars due to shrapnel wounds to the upper extremities and left lower extremity have been assigned noncompensable ratings under Diagnostic Code 7804.  In addition, Diagnostic Code 7800 applies to the Veteran's service-connected residual scar due to shrapnel wounds to the head.  These Diagnostic Codes are under the schedule of ratings for the skin.  In this regard, the Board notes that by regulatory amendment effective August 30, 2002, substantive changes were made to the schedular criteria for evaluating the skin.  In addition, as of October 23, 2008, revised provisions for evaluating scars were once again enacted.  However, in the new regulations effective as of October 23, 2008, it is noted that the revised provisions are applicable only to claims received on or after October 23, 2008, unless the claimant requests a review under the new provisions. No request is of record.  Accordingly, given that the Veteran filed his claims in January 2008, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23, 2008).  Rather, the Veteran's claims will be considered solely under the criteria effective as of the date of the claim.

Under the criteria effective as of August 30, 2002, disfigurement of the head, face, or neck is rated under Diagnostic Code 7800.  Under Diagnostic Code 7800, a 10 percent rating is warranted for one characteristic of disfigurement.  A 30 percent rating is warranted for a skin condition with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.

A 50 percent rating is warranted for a skin condition with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted for a skin condition with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2011).

The Diagnostic Code also provides the following notes:

Note (1): The 8 characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are:

III. Scar 5 or more inches (13 or more centimeters (cm.)) in length.  (2.) Scar at least one-quarter inch (0.6 cm.) wide at widest part.  (3.) Surface contour of scar elevated or depressed on palpation.  (4.) Scar adherent to underlying tissue.  (5.) Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.). (6.) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  (7.) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).  (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.  

Note (2): Tissue loss of the auricle under Diagnostic Code 6207 (loss of auricle) and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), are rated as appropriate.  Id. 

Note (3): When evaluating under these criteria, unretouched color photographs are taken into consideration.  Id. 

Also under the criteria effective as of August 30, 2002, scars, other than head, face, or neck scars that are deep or cause limited motion are rated under Diagnostic Code 7801.  Where there is evidence of such a scar area or areas exceeding 6 square inches (39 sq. cm.), a 10 percent evaluation will be assigned.  A 20 percent evaluation is warranted where there is evidence of a scar area or areas exceeding 12 square inches (77 sq. cm.).  A 30 percent evaluation is warranted where there is evidence of a scar area or areas exceeding 72 square inches (465 sq. cm.).  A 40 percent evaluation for area or areas exceeding 144 square inches (929 sq. cm.) is assignable.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 (2007).  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2007).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2007).

Superficial scars (not associated with underlying soft tissue damage) other than on the head, face, or neck, that do not cause limited motion may be assigned a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).

Under the criteria for Diagnostic Code 7803, superficial, unstable scars warrant a 10 percent evaluation.  An unstable scar is one where, for any reason, there is frequent loss of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).

Under the criteria for Diagnostic Code 7804, superficial scars, painful on examination, warrant a 10 percent disability rating.  A superficial scar is not one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).

Under the criteria for Diagnostic Code 7805, scars may be rated on the limitation of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).

In the instant case, the Veteran maintains that his service-connected scars of the upper extremities, left lower extremity, and skull are more disabling than currently evaluated.  In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event.  However, symptoms must be viewed in conjunction with the objective medical evidence of record.

Scars of the Upper Extremities and Left Lower Extremity

In this case, the Veteran has very small scars on his left shoulder, left elbow, left wrist, right shoulder, and left hip.  In this regard, the Veteran is not entitled to compensable ratings for his scars, as residuals of shrapnel wounds to the upper extremities and left lower extremity, under Diagnostic Code 7803 or 7804.  Although the evidence of record shows that the scars are superficial, there is no indication that the scars are unstable or painful on examination.  The Board recognizes that in a statement from the Veteran's attorney-representative, dated in October 2008, he stated that according to the Veteran, his scars were tender and painful.  However, in the August 2011 VA examination report, the examiner indicated that according to the Veteran, his scars did not cause him any physical pain, only psychological pain.  In addition, upon physical examination, there was no pain or tenderness on palpation of any of the scars.  Moreover, in the April 2008 VA (QTC) examination, no tenderness or pain of any of the scars was shown.  Furthermore, there was no tissue loss with respect to any scar.  Thus, because there is no indication that any of the Veteran's scars of the upper extremities and/or left lower extremity are unstable or painful on examination, a compensable rating under either Diagnostic Code 7803 or 7804 is not warranted for any scar, as residual of shrapnel wounds to the upper extremities and left lower extremity.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804. 

There is also no evidence which indicates that the Veteran's scars of the upper extremities and left lower extremity cause limited function in the affected area.  In the April 2008 VA (QTC) examination report, the examiner stated that no functional impairment resulted from the Veteran's scars.  The examiner also reported that the scars had no effect on the Veteran's daily activities.  In addition, in the August 2011 VA examination report, the examiner indicated that the Veteran did not have any deformity of the bones, or any limitation or loss of function, due to his service-connected scars.  Moreover, the examiner stated that the Veteran's scars had no effects on his usual daily activities.  Thus, a compensable rating under Diagnostic Code 7805 is not warranted for any scar, as residual of shrapnel wounds to the upper extremities and left lower extremity.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.       

In addition, a compensable rating is not warranted under Diagnostic Code 7801 because the preponderance of the evidence is against a finding that any of the Veteran's service- connected scars of the upper extremities and left lower extremity are deep or cause limited motion and affect an area exceeding six square inches.  38 C.F.R. § 4.118, Diagnostic Code 7801.

In this regard, in the May 2011 remand, the Board noted that the April 2008 VA (QTC) examination was confusing because the examiner was unclear as to whether the Veteran had muscle injuries due to his service-connected scars.  The examiner noted that shrapnel wounds to the left shoulder and elbow were "deep penetrating" wounds, and that the injury to the left elbow involved bone, skin, and muscle.  Even though the examiner also stated that neither of those muscle injuries caused complications and that they did not affect the functioning of the body, the examiner did not identify any muscle groups.  In addition, although the examiner diagnosed the Veteran with musculoskeletal disabilities, such as mild AC arthropathy of the shoulders, he did not indicate whether those diagnosed musculoskeletal disabilities were independent of the shrapnel wounds to the upper extremities or left lower extremity or secondarily related to the shrapnel wounds.  Thus, upon remand, the Veteran was to be afforded a VA examination and the examiner needed to state whether the Veteran's scars impacted any specific muscle group, and if so, which muscle group(s).  The examiner was also requested to report as to whether any diagnosed musculoskeletal disabilities were attributable to the Veteran's shrapnel wound residuals.  

Pursuant to the Board's May 2011 remand, the Veteran underwent a VA examination in August 2011.  In the August 2011 VA examination report, the examiner specifically stated that the Veteran's scars which were residuals of shrapnel injuries did not impact any muscle group.  In addition, the examiner noted that the mild degenerative changes of the Veteran's shoulders and elbows were not likely to be attributable to his shrapnel injuries.  Rather, the examiner linked the degenerative changes to the Veteran's age and other events and/or injuries that occurred post-service.  Thus, the evidence of record fails to show that the service-connected shrapnel injuries involved any underlying muscle in the upper extremities and/or left lower extremity.  Accordingly, the criteria for rating muscle injuries found in 38 C.F.R. §§ 4.56 and 4.73 are not applicable with respect to these claims.  There is also no evidence that the Veteran has a musculoskeletal disability that is a residual of the shrapnel wounds to the upper extremities and/or left lower extremity.     

The Board further notes that a compensable rating is not warranted under Diagnostic Code 7802 as there is no indication that any of the Veteran's scars of the upper extremities and/or left lower extremity is of an area or areas of 144 square inches or greater.  38 C.F.R. § 7802.   

In light of the above, the Veteran's scars, as residuals of shrapnel wounds to the left upper extremity, right upper extremity, and left lower extremity, do not meet (and are not shown to have met at any time during the appeal period) any applicable schedular criteria for a compensable rating for such disability.  Consequently, the Board finds that the preponderance of the evidence is against the claims for an initial compensable rating for residuals of shrapnel wounds to the left upper extremity, an initial compensable rating for residuals of shrapnel wounds to the right upper extremity, and an initial compensable rating for residuals of shrapnel wounds to the left lower extremity.  The Board has considered the doctrine of reasonable doubt; however, because the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application and the claims must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Scar of the Skull

The Veteran's service-connected disability, residuals of shrapnel wounds to the head, is not listed on the Schedule; the RO assigned Diagnostic Code 5299.  See 38 C.F.R. § 4.27 (unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  The disability is currently rated as noncompensable.  The most closely analogous Diagnostic Code is 38 C.F.R. § 4.71a, Diagnostic Code 5296 (2011).  Diagnostic Code 5296 provides for loss of part of the skull.  Under Diagnostic Code 5296, loss of part of the skull, both inner and outer tables, with area smaller than the size of a 25-cent piece or 0.716 square inches (4.619 square centimeters), warrants a 10 percent rating.  Loss of part of the skull, both inner and outer tables, without brain hernia, of an intermediate area, warrants a 30 percent evaluation, and loss of part of the skull, both inner and outer tables, without brain hernia, of an area larger than the size of a 50-cent piece or 1.140 square inches (7.355 square centimeters), warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5296 (2012, 1998).

In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2012).

In this case, the Veteran's service records show that he sustained a "light head wound" in August 1968 due to hostile action.  There is no evidence showing that the Veteran sustained skull loss at the time of his injury.  

In the April 2008 VA (QTC) examination, the examiner noted that the Veteran had a scar measuring 1.5 cm by .25 cm on the left temple.  In the August 2011 VA examination, the examiner indicated that the scar on the Veteran' s skull was not visible.  In addition, examination of the Veteran's skull showed that there was no defect or deformity of the skull bones, and there was no indentation of the bone.

In light of the above, the Board finds that the medical evidence does not provide any basis for a compensable evaluation under the applicable schedular criteria.  As there is no evidence of loss of part of the skull, both inner and outer tables, with area smaller than the size of a 25-cent piece or 0.716 square inches (4.619 square centimeters), the Board must conclude that the Veteran's residuals of shrapnel wounds to the head have been properly evaluated by the RO as noncompensably disabling.

In addition, the Board notes that the Veteran's residuals of shrapnel wounds to the head can also be evaluated under Diagnostic Code 7800.  In this regard, the Board recognizes that in the April 2008 VA (QTC) examination report, the examiner stated that the Veteran had a scar of the left temple with disfigurement.  However, in the August 2011 VA examination, the examiner specifically stated that the scar on the Veteran's skull was not visible and that there was no elevation or depression of the surface contour upon palpation of the scar area.  Thus, a compensable evaluation would not be warranted under Diagnostic Code 7800 for the Veteran's service-connected scar of the head, as residual of shrapnel wound, as it does not bear any of the 8 characteristics of disfigurement required to meet the criteria for an evaluation of 10 percent disabling or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1.  Specifically, there is no evidence that the surface contour of the scar at the Veteran's left temple is elevated or depressed on palpation.  As such, Diagnostic Code 7800 is not for application.

Given that Diagnostic Codes 7801 and 7802 pertain to scars, not of the head, face, or neck, the Board finds that the aforementioned Diagnostic Codes are not applicable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802.

In addition, the Veteran is not entitled to compensable ratings for his scar, as residual of shrapnel wounds to the head, under Diagnostic Code 7803 or 7804.  Although the evidence of record shows that the scar is superficial, there is no indication that the scar is unstable or painful on examination.  The Board recognizes that in a statement from the Veteran's attorney-representative, dated in October 2008, he stated that according to the Veteran, his scars were tender and painful.  However, in the August 2011 VA examination report, the examiner indicated that according to the Veteran, his scars did not cause him any physical pain, only psychological pain.  In addition, upon physical examination, there was no pain or tenderness on palpation of any of the scars.  Moreover, in the April 2008 VA (QTC) examination, no tenderness or pain of any of the scars was shown.  Furthermore, there was no tissue loss with respect to any scar.  Thus, because there is no indication that the Veteran's scar of the skull is unstable or painful on examination, a compensable rating under either Diagnostic Code 7803 or 7804 is not warranted for the scar, as residual of shrapnel wounds to the head.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.

Lastly, the Board finds that there is no evidence that the Veteran's scar of the head causes any functional impairment.  Under these circumstances, an increased (compensable) rating under Diagnostic Code 7805 for any limitation of function of the part affected is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.

In light of the above, the Board finds that the noncompensable evaluation in effect for the Veteran's service-connected residuals of shrapnel wounds to the head is appropriate, and entitlement to an increased (compensable) rating for residuals of shrapnel wounds to the head is not warranted.  Thus, the zero percent rating is appropriate for the entire period of time at issue.  See Hart, supra.  

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 49.  

Extraschedular considerations

In exceptional cases, including when a disability causes marked interference with employment or requires frequent periods of hospitalization, a higher evaluation may be available on an extraschedular basis.  See 38 C.F.R. § 3.321(b) (2011).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determined whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedular is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence does not present such an exceptional or unusual disability picture that available schedular evaluations are inadequate.  The evidence does not show functional impacts which affect the Veteran's life in an exceptional or unusual way. There is no evidence of marked interference with employment or frequent periods of hospitalization due to the Veteran's service-connected residuals of shrapnel wounds to the upper extremities, left lower extremity, and head.  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted.

III. Earlier Effective Date Claim, to Include CUE Claim

The Veteran contends that an earlier effective date is warranted for the grant of service connection for shrapnel wounds to the left upper extremity.  He alleges that there was clear and unmistakable error (CUE) in the June 1971 administrative letter and February 2001 RO rating decision where his claim for service connection for shell fragment wounds to the left elbow was denied.  His primary argument is that his claim for entitlement to service connection for shell fragment wounds to the left elbow was never denied in a final decision and was therefore pending at the time of the August 2008 rating decision that granted entitlement to service connection for residuals of shrapnel wounds to the left upper extremity.  

"Clear and unmistakable error" is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  An asserted failure to evaluate and interpret correctly the evidence is not clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the correct facts, as they were known at the time, were not before the adjudicator or where the statutory or regulatory provisions extant at that time were incorrectly applied.  A determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior decision.  See Russell v. Principi, 3 Vet. App. 310, 313-314 (1992).  Subsequently developed evidence is not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235- 236 (1993).

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of service connection and degree of disability, will be accepted as correct in the absence of clear and unmistakable error.  Final RO decisions are entitled to a presumption of validity.  Berger v. Brown, 10 Vet. App. 166, 169 (1997).

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, a claim re-opened after final disallowance, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

As for claims for disability compensation based on direct service connection, the effective date to be assigned is the day following separation from active service or the date entitlement arose, if a claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

The Veteran's initial claim for service connection for shell fragment wounds to the left elbow was received by VA in December 1970, within a year from his separation from active duty service in August 1970.  

In response to the claim for service connection, the Veteran was scheduled for a VA examination.  He failed to report to the examination.  

The evidence of record contains a Form Letter (FL) 21-812, issued by the RO in June 1971.  This letter informed the Veteran that his claim had been denied due to his failure to report for the scheduled VA examination.  The Veteran was also told that no further action would be taken on his claim unless he reported a willingness to appear for an examination.  Upon receipt of such notification, his claim would be reconsidered after the VA examination was completed.  The RO took no further action on the Veteran's claim.  The evidence of record is negative for a response from the Veteran.  

The Board finds that the Veteran's December 1970 claim for service connection for shell fragment wounds to the left elbow was abandoned.  Under 38 C.F.R. § 3.158, where evidence requested in connection with an original claim is not furnished within one year of the request, or the Veteran fails to respond to an order to report for a VA examination without adequate reason within one year from the date of request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a), (b) (1970 & 2011).  In this case, the Veteran was requested to report to a VA examination but he failed to report to such examination.  The June 1971 letter from the RO informed the Veteran that his claim was being denied due to failure to report, but further action would be taken on his claim if he notified VA he would appear for a scheduled VA examination.  The Veteran never responded to the June 1971 letter, and his claim was therefore abandoned.

The Board notes that while the June 1971 letter states that the Veteran's claim was being "denied," the letter itself does not constitute a decision on the claim for service connection.  In fact, the RO's actions with respect to the Veteran's December 1970 claim clearly indicate that the claim was deemed abandoned rather than formally denied.  The issuance of the June 1971 letter complied with the provisions of VA Adjudication Manual (M21-1) addressing abandoned claims in effect at that time.  In 1971, the M21-1 provided that in instances where the Veteran did not submit requested evidence (or failed to appear for an examination) within the prescribed control period, a "record purpose disallowance" was prepared instead of a formal disallowance.  M21-1, Part IV, Chapter 16, paragraph 06(a) (January 5, 1966) (titled, "Disallowance at Expiration of Control Period").  The M21-1 further stated that Form 21-812 was used in the specific circumstance where a record purpose disallowance was issued due to the Veteran's failure to report for an examination.  Id.  The June 1971 letter sent to the Veteran was prepared on Form 21-812.  Furthermore, as recently pointed out by the Veteran and his representative, the June 1971 letter from the RO did not include notification of the Veteran's procedural and appellate rights to appeal, as would be associated with an actual decision denying the claim.  Therefore, it is clear that the June 1971 letter did not constitute a decision on the Veteran's claim for service connection; it was instead intended to notify the Veteran of the evidence needed before such a decision could be issued.  As the Veteran never replied to this letter, the claim was then abandoned.

Because the RO's June 1971 administrative letter to which the Veteran refers is not a final and binding determination, it cannot be subject to CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011).  As such, the Veteran's claim to the extent that he alleges CUE in the June 1971 administrative letter lacks legal merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

By a February 2001 rating action, the RO, in pertinent part, denied service connection for a shrapnel fragment wound to the left elbow.  The RO stated that the Veteran had originally filed a claim for service connection for shrapnel wounds of the left elbow in December 1970.  The Veteran's complete service treatment records were requested since only his separation examination was of record.  In addition, a VA examination was scheduled.  The Veteran failed to report to his examination and his claim was administratively denied.  Subsequent to the denial, the RO noted that they received a response from the service department.  Under the rules in effect at that time, however, because the Veteran had failed to report to his scheduled examination, his claim was not reopened.  However, the RO indicated that the issue had to be formally addressed by a rating decision.  Thus, the RO addressed the Veteran's claim for service connection for a shrapnel fragment wound to the left elbow.  In this regard, the RO stated that the only available service treatment record for the Veteran was his separation examination, dated in August 1970, which noted no abnormalities.  The RO recognized that the service department had stated that the Veteran's personnel record indicated shrapnel wound to the head in August 1968 due to hostile action.  However, there was no reference to a shrapnel wound of the elbow in any of the Veteran's service records.  The RO noted that they were "in no way inferring" that the Veteran did not sustain a left elbow wound.  Rather, they were just reporting that there was no evidence of record to substantiate the Veteran's claim.  Therefore, the RO denied the claim on the basis that there was no evidence of record showing that the Veteran currently had residuals of a shrapnel fragment wound to his left elbow.  The RO provided the Veteran's appellate rights; he did not appeal the decision.   

In light of the above, the Board notes that the February 2001 rating action qualifies as a "final" prior decision, as the Veteran received proper notice of the decision, but did not perfect an appeal to the determination.  See 38 U.S.C.A. § 7105.       

In a December 2007 letter, the Veteran's attorney-representative alleged CUE in the February 2001 rating decision.  He noted that the RO's denial of the Veteran's claim in the February 2001 rating action on the basis that the only available service treatment record for the Veteran was his separation examination, dated in August 1970, which noted no abnormalities, was a violation of 38 U.S.C.A. § 1154(b) which enabled combat veterans to use lay evidence to service connect a claim which was not corroborated in service treatment records.  According to the Veteran's attorney-representative, the Veteran was clearly and obviously a combat veteran who was entitled to treatment under 38 U.S.C.A. § 1154(b).  However, the Board notes that section 1154(b) pertains to proof of incurrence or aggravation of a disease, not to whether the veteran has a present disability or whether that present disability is linked to service.  See Clyburn v. West, 12 Vet. App. 296, 303 (1999).  At the time of the RO's February 2001 rating decision, the RO noted that they were "in no way inferring" that the Veteran did not sustain a left elbow wound.  Rather, they were just reporting that there was no evidence of record showing that the Veteran currently had residuals of a shrapnel fragment wound to his left elbow.  At the time of the Veteran's August 1970 separation examination, the Veteran's upper extremities were clinically evaluated as "normal."  As such, the decision was supportable.  

The Board also recognizes that the Veteran's attorney-representative has argued that the Veteran had not been afforded an examination at the time of the February 2001 rating decision and therefore, the decision should be reconsidered.  However, the Board notes that any breach by VA of its duty-to-assist obligation cannot form a basis for a claim of CUE because such a breach creates only an incomplete record, rather than an incorrect one.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994).  Accordingly, the Board finds that the RO did not commit CUE in its February 2001 rating decision.      

Following the final February 2001 rating decision, the Veteran filed claims for service connection for bilateral hearing loss and a TDIU rating.  However, he did not file a claim for service connection for residuals of shrapnel wounds to the left upper extremity until January 2, 2008, when his attorney-representative filed a claim for service connection for scars, including scars of the left upper extremity.   Service connection was granted for residuals of shrapnel wounds to the left upper extremity in an August 2008 rating decision with an initial noncompensable rating assigned, effective from January 2, 2008.  

The Veteran contends that his initial December 1970 claim for service connection for shell fragment wound to the left elbow was still pending at the time of the August 2008 grant of service connection for residuals of shrapnel wounds to the left upper extremity.  He argues that the June 1971 letter from the RO served to deny his claim for service connection, but as he never received notice of his appellate rights, the decision never became final.  See 38 C.F.R. § 3.103(b) (claimants and their representatives are entitled to notice of any decision made by VA and such notice shall include the necessary time limits and procedures to initiate an appeal). While the Board agrees that a final decision was not issued in June 1971, as discussed above, the Veteran's initial claim was abandoned rather than denied.  Thus, no decision was rendered on the December 1970 claim.  Moreover, even if the claim was still pending, ultimately it was denied in the February 2001 rating decision.  Because the Veteran did not appeal the February 2001 rating decision, it is final.  38 U.S.C.A. § 7105.  Therefore, his claim for service connection for shell fragment wound to the left elbow was not pending when service connection for such disability was ultimately granted in the August 2008 rating decision.  

As stated above, the February 2001 rating decision is final and binding in this case.  Under governing law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1) (ii).  A clamant may not receive an effective date earlier than the date of his application to reopen his claim.  Smith v. West, 11 Vet. App. 134, 138 (1998); see Waddell v. Brown, 5 Vet. App. 454, 456 (1993) (effective date for reopened claim cannot be the date of the original claim).

In this case, the evidence of record reveals that the Veteran submitted his application to reopen a claim for service connection for shrapnel wounds to the left upper extremity on January 2, 2008.  Pursuant to 38 C.F.R. § 3.400, the date of receipt of such a claim stands as the earliest possible date that the RO could have assigned for the grant of service connection, given that there are no other correspondences prior to January 2, 2008 (but after the February 2001 rating decision) that could reasonably be construed as constituting a claim to reopen or a new claim for service connection for the residuals of shrapnel wound to the left upper extremity.  Therefore, the Board must find that the Veteran does not meet the criteria for establishing an effective date prior to January 2, 2008, for the grant of service connection for residuals of shrapnel wounds to the left upper extremity.   There is no doubt of material facts to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).   

The Board recognizes that the Veteran's attorney-representative has argued that because the Veteran's claim for service connection for shell fragment wound to the left side of the head was initially denied the same time as the Veteran's claim for shell fragment wound to the left elbow in the June 1971 administrative letter, and given that service connection was ultimately granted for residuals of shrapnel wound to the head, effective from August 29, 1970, the day following the date of separation from service (see 38 C.F.R. § 3.400(b)(2)), that an effective date of August 29, 1970, was also warranted for the grant of service connection for residuals of shrapnel wounds to the left upper extremity.  In this regard, the Board notes that in granting an effective date of August 29, 1970, for the award of service connection for residuals of shrapnel wound to the head, the RO assigned an effective date that benefited the Veteran well beyond the technical requirements of the law.  

In light of the above, the Board finds no legal basis for awarding service connection for shrapnel wounds to the left upper extremity earlier than January 2, 2008.  The Veteran's claim is denied.  


ORDER

Entitlement to an initial compensable rating for residuals of shrapnel wounds to the left upper extremity is denied.  

Entitlement to an initial compensable rating for residuals of shrapnel wounds to the right upper extremity is denied.  

Entitlement to an initial compensable rating for residuals of shrapnel wounds to the left lower extremity is denied.  

Entitlement to an increased (compensable) rating for residuals of shrapnel wounds to the head is denied.   

The February 2001 rating action, in which the RO denied the Veteran's claim for service connection for a shrapnel wound to the left elbow, was not clearly and unmistakably erroneous.  

An effective date prior to January 2, 2008, for the grant of service connection for shrapnel wounds to the left upper extremity, is denied.  

REMAND

In the May 2011 remand, the Board stated that the April 2008 VA examination was inadequate.  Specifically, in regard to the Veteran's service-connected residuals of multiple shrapnel wounds to the back, although the examiner noted that the Veteran has 120+ scars on his back, he did not provide in square inches or square centimeters how much of the Veteran's back was covered by the shrapnel wound scars.  Thus, upon remand, the Veteran was to be afforded a VA examination and the examiner was directed to specifically answer the aforementioned question.  

Pursuant to the May 2011 remand, the Veteran underwent a VA examination in August 2011.  Although the examiner stated that the Veteran had numerous smooth scars on his back, with the smallest scar measuring 0.2 cm by 0.1 cm, and the biggest scar measuring 2.0 cm by 0.8 cm, he did not specifically provide in square inches or square centimeters how much of the Veteran's back was covered by the shrapnel wound scars.  Photographs that were attached to the examination report clearly show that the Veteran's back is covered with numerous scars.  

In light of the above, it is the Board's determination that the RO has not complied with the instructions from the May 2011 remand.  The Board observes that it is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his shrapnel wound residuals of the back.  The examiner is requested to perform all necessary clinical testing and render all appropriate diagnoses.  The examiner should then provide an opinion as to the current severity of any shrapnel wound residuals of the back.

The examiner is asked to specifically indicate:

a. in square inches or square centimeters how much of the Veteran's back is covered by the 120 shrapnel wound scars,

b. whether the Veteran's scars on his back are painful upon examination.

A rationale should be provided for any opinion or conclusion expressed.

2.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).







______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


